UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4756


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PHILLIP JAMAL JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00012-CCE-1)


Submitted:   May 28, 2015                 Decided:   October 2, 2015


Before MOTZ, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, LAW OFFICE OF GEORGE E. CLUMP, III,
Rockingham, North Carolina, for Appellant. Ripley Rand, United
States Attorney, Clifton T. Barrett, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Phillip Jamal Jones pled guilty to: carrying and using, by

brandishing, a firearm during and in relation to a crime of

violence, 18 U.S.C. § 924(c)(1)(A)(ii) (2012) (Count Two); and

bank robbery, 18 U.S.C. § 2113(a) (2012) (Count Three).         He was

sentenced to 108 months in prison on each count; the sentences

run consecutively.      Jones appeals, claiming that the district

court erred when it denied his motion to withdraw his guilty

plea to Count Two and that his sentence is unreasonable.              We

affirm.

                                     I

     Jones’ motion to withdraw his guilty plea to Count Two was

based on his claims that he was not guilty of the offense and

was depressed and not thinking clearly at the time he entered

his plea.     We conclude that the district court did not abuse its

discretion    in   denying    the   motion.   See   United   States   v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000) (stating standard of

review).

     After a district court accepts a guilty plea, but before

sentencing, a defendant may withdraw his plea if he “can show a

fair and just reason for requesting the withdrawal.”           Fed. R.

Crim. P. 11(d)(2)(B).        The Rule does not afford a defendant an

absolute right to withdraw a guilty plea.            United States v.

Bowman, 348 F.3d 408, 413 (4th Cir. 2003); United States v.

                                     2
Moore,   931 F.2d 245,   248    (4th       Cir.     1991).       The    burden       of

establishing “a fair and just reason” for plea withdrawal lies

with the defendant.          Ubakanma, 215 F.3d at 424.                  A fair and just

reason   “essentially         challenges           the    fairness”     of   the       Fed.   R.

Crim. P. 11 proceeding.            Id. (internal quotation marks omitted).

       We have developed a nonexclusive list of factors for the

district court to consider when deciding if the defendant has

met his burden:

       (1)   whether  the  defendant   has  offered  credible
       evidence that his plea was not knowing or not
       voluntary, (2) whether the defendant has credibly
       asserted his legal innocence, (3) whether there has
       been a delay between the entering of the plea and the
       filing of the motion, (4) whether defendant has had
       close assistance of competent counsel, (5) whether
       withdrawal will cause prejudice to the government, and
       (6) whether it will inconvenience the court and waste
       judicial resources.

Moore, 931 F.2d at 248.                 “The most important consideration in

resolving a motion to withdraw . . . is an evaluation of the

Rule 11 colloquy. . . .             Accordingly, a properly conducted Rule

11 . . . colloquy leaves a defendant with a very limited basis

upon which to have his plea withdrawn.”                            Bowman, 348 F.3d at

414.     “If an appropriately conducted Rule 11 proceeding is to

serve    a    meaningful      function,        on        which   the    criminal       justice

system       can   rely,    it    must    be       recognized      to    raise     a    strong

presumption        that    the    plea    is       final     and    binding.”           United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).


                                               3
       With    these           standards      in    mind,      and    having      reviewed    the

transcript          of     the       properly       conducted        Rule    11   hearing,     we

conclude that the district court did not abuse its discretion in

applying the above factors and finding that Jones failed to show

a fair and just reason to withdraw his plea.                                 Further, because

Jones did not make this showing, no evidentiary hearing on the

motion was required.                  See Moore, 931 F.2d at 248.

                                                    II

       We     now        address       Jones’       argument     that       his   sentence     is

unreasonable.             At sentencing, the district court first stated

that it would depart from the seven-year Guidelines sentence on

Count Two pursuant to U.S. Sentencing Guidelines Manual § 5K2.2

(2013) based on significant physical injury to a victim.                                     The

court said that it would also depart from the Guidelines range

of 63-78 months on Count Three because Jones’ criminal history

score did not adequately reflect the seriousness of his criminal

history and the risk of recidivism.

       The    court           added    that,    even      without      the    departures,      an

upward variance on both counts was appropriate.                               The court found

that   several           18    U.S.C.     § 3553(a)       (2012)      factors      warranted    a

variance.           Among        other    things,        the   court    noted      the    violent

assault on the victim of the firearm offense, Jones’ extensive

criminal      record,          the     need    to   protect     the     public,     and    Jones’

inability to conform his behavior to society’s expectations.

                                                    4
       We     review        “any        sentence,       within       or    outside          of    the

Guidelines range, a result of a departure or of a variance,

. . .       for    reasonableness          pursuant      to     an   abuse       of       discretion

standard.”          United States v. Diosdado-Star, 630 F.3d 359, 365

(4th Cir. 2011).                “When . . . a district court offers two or

more    independent          rationales       for       its    deviation,        an       appellate

court cannot hold the sentence unreasonable if the appellate

court finds fault with just one of these rationales.”                                        United

State       v.      Evans,        526 F.3d 155,     165    (4th        Cir.        2008).

Consequently, “the method of deviation from the Guidelines range

— whether by a departure or by varying — is irrelevant so long

as     at    least        one     rationale       is     justified         and    reasonable.”

Diosdado-Star, 630 F.3d at 365-66.

       Under       these        principles,      if     we     are    satisfied           that    the

district          court's       stated     rationale          for    applying         a     variance

sentence is reasonable and justified, we need not address Jones’

claim       that    the     district      court       erroneously         departed         from   the

Guidelines range.               We find that the district court committed no

procedural or substantive error in its decision to vary upward.

We note especially that the court sufficiently explained its

reasons for both its decision to vary and the extent of the

variance.




                                                  5
                                  III

     We   accordingly   affirm.   We    dispense   with   oral   argument

because the facts and legal arguments are adequately presented

in the materials before the court and argument would not aid the

decisional process.      The motion for leave to file a pro se

supplemental brief is denied.

                                                                 AFFIRMED




                                   6